Davis, Judge,
dissenting in part:
The appeal is not from a simple accounting decision of the Indian Claims Commission, in which the disagreement of the parties revolves around technical accounting standards or factual differences. Lather, it is an appeal from grant of an accounting request in the most traditional sense— a claim that certain tribal rights (granted by statute) have been ignored by the United States, that discovery is required to determine the extent of the breach, and a demand that the defendant be held in damages for its actions. See 1 J. Story, Commentaries on Equity Jurisprudence §§ 46A-65 (1836).
At the heart of the matter, particularly for the period before 1918 (see Cheyenne-Arapaho Tribes v. United States, 206 Ct. Cl. 340, 512 F. 2d 1390 (1975)) 1 is the proper interpretation of the Act of September 11, *4111841, ch. 25, 5 Stat. 465, now codified at 31 U.S.C. § 547a. I agree with, the majority that without a statutory duty to make trust funds productive, coupled with a jurisdictional act (here the Indian Claims Commission Act, 25 U.S.C. §§ 70 et seq.) giving the appellants a forum in which to bring their action, the United States may incur trust duties which are unenforceable. See United States ex rel. Angarica v. Bayard, 4 Mackey 310, 327-28 (D.C. Sup. Ct. 1885), aff'd, 127 U.S. 251 (1888). However, to me the plain words of the 1841 statute required defendant to invest plaintiffs’ “Indian Money, Proceeds of Labor” (IMPL) funds and the interest accruing, at a rate of not less than five percent per annum'. Having failed to do so, the defendant must be held for damages.
The opinion of the Indian Claims Commission describes in great detail the history of the 1841 law, both prior and subsequent to its passage, and there is no reason to repeat the bulk of what is said there. See Te-Moak Bands of Western Shoshone Indians v. United States, 31 Ind. Cl. Comm. 427 (1973). The statute, as noted in the court’s opinion, is extremely short and simple, and concerned largely with investments to be made with the money bequeathed to the United States by James Smithson. In section 1, the act repealed that part of an earlier statute which had provided that interest accruing on the funds would be invested in state “stocks,” 2 and provided that the interest would be invested “in any stock of the United States bearing a rate of interest of not less than five per centum per annum.” Section 2 of the act then provided:
That all other funds held in trust by the United States, and the annual interest accruing thereon, when not otherwise required by treaty, shall in like manner be invested in stocks of the United States, bearing a like rate of interest.
While the primary purpose of the legislation was undoubtedly to protect the Smithson bequest from disappearing as states defaulted on their bonds, the language of section 2 is broader in two respects. First, it applies to “all other funds held in trust,” and second, it directs investment ait a *412specified rate of return, not simply, as the Government contends, investment in United States securities. This point of a set rate of return was not slipped into the legislation unwittingly — the original House bill did not contain such a provision, which was added by the Senate Finance Committee. The “when not otherwise required by treaty” language was also added in the Senate, in response to the specific objections of Senator Sevier that the act conflicted with the provisions of earlier treaties. 10 cong. globe 422 (1841). This addition makes extremely questionable the Government’s current contention that the 1841 statute is applicable only when a treaty or statute already required the investment of funds, since this was precisely the case excluded (to the extent of any inconsistency) from the statute on Senator Sevier’s request.
As the opinion of the Indian Claims Commission shows, the history of administrative compliance with even the part of the 1841 act requiring that trust -funds be invested in United States stocks was extremely spotty. There were almost as many times after 1841 when new or matured trust funds (from treaties not requiring investment in state stocks) were invested in state rather than United States securities as there were instances when such investment was refused because of the 1841 mandate. 31 Ind. Cl. Comm. at 474-77. An inconsistent administrative interpretation of a statute is entitled to little deference by this court, particularly where the statute itself is simple and straight-forward. Federal Maritime Commission v. Seatrain Lines, Inc., 411 U.S. 726, 745-46 (1973); see United Housing Foundation, Inc. v. Forman, 421 U.S. 837, 857, n. 24 (1975). The court stresses the failure of the authorities to apply the act to the IPML funds but that seems to me because the statute was neglected not that a conscious and reasoned decision was made that it failed to govern. The administrative practice is not helpful, one way or the other.
We do, however, have other sources to turn to for an indication of what the statute meant to those closer to its passage then we are. The major evidence of the legislative reading of the 1841 statute is in the debates surrounding passage of the Act of April 1,1880, ch. 41, 21 Stat. 70, which *413authorized the payment of interest by the Treasury in lieu of investment for certain classes of Indian funds.3 By 1880, a problem Senator Calhoun had foreseen in 1841 arose — there were no available United States securities which paid interest of 5% or more. The draft of the law which reached the Senate floor provided that in lieu of investment, the Secretary of Interior could deposit Indian funds in the Treasury at 4 percent interest. 10 Cong. Beg. 212 (1880). On the Senate floor, Senator Allison objected that such a statute would breach various treaties under which the United States had agreed to invest Indian funds at 5% and also would Toe contrary to the obligation assumed in the 18II act which was held to be separate from and additional to obligations to invest found in various treaties. Ibid, at 213-15, 720. The bill was amended to delete the 4% interest provision and to provide that “the United States shall pay interest semiannually, from the date of deposit of any and all such sums in the United States Treasury, at the rate per annum stipulated by treaties or prescribed by law, . . .” Act of April 1,1880, ch. 41, 21 Stat. 70 (emphasis added); see S. Rep. No. 186, 46th Cong., 2d Sess. 1-2 (1880). While this history is of course not definitive, I find that at least the Senate, only 39 years after 1841, thought that the earlier statute created an obligation to invest all Indian trust funds and the interest accruing thereon, whether required by treaty or not, in United States bonds not paying less than 5% interest.
Judicial construction of the 1841 statute has been almost as sparse as legislative interpretation, but what little there is supports this position. There are several cases in which the statute is merely mentioned in passing, probably because the parties in their briefs treated it as an alternative theory on a minor point. In United States v. Blackfeather, 155 U.S. 180 (1894), the Supreme Court refused to consider the Indians’ claim for interest under the 1880 statute (which had been denied by the Court of Claims) because the Indians failed to cross-appeal. 155 U.S. at 186. However, the Court did cite the 1841 statute as that governing “the interest paid upon funds held in trust” without any limitation. Ibid, at *414192. In United States v. Omaha Tribe of Indians, 253 U.S. 275 (1920), tb.e Indians made a general equitable claim for interest based largely on the grant of equity jurisdiction in the special jurisdictional act, mentioning the 1841 Act only once. Brief of the Omaha Tribe of Indians at 21-32. The Government brief entirely ignored the 1841 statute. Government Brief at 9-12. The Supreme Court denied the interest claim, not because the 1841 statute did not apply, but because no trust fund had ever been created. 253 U.S. at 282-83.
This same theory underlay the denial of interest in Cherokee Nation v. United States, 270 U.S. 476 (1926). This was an extremely complex case in which the Cherokees claimed about $2,000,000 in essentially compound interest on claims which had earlier been decided in their favor, with interest. United States v. Cherokee Nation, 202 U.S. 101 (1906). Again, the 1841 statute was discussed only briefly, with most of the parties’ energies devoted to determining what the earlier decision had meant. In addition, the parties appear to have been talking past each other. The Indians claimed that the earlier decision retroactively returned funds to admittedly interest-bearing accounts as of March 4, 1895, and that the law of 1841 provided that the rate of return on those funds should be 5%. Reply Brief of Appellant at 9-11. The Government, on the other hand, contended that there had been no constructive return to interest-bearing accounts in 1895, and therefore that if interest were to be allowed on the claims, it should be from the time of the original treaty breaches (which had occurred as early as 1819), which would amount to an extremely large sum (contended to be “comparable in size to the national debt,” but this was probably an exaggeration). Brief for the United States at 32-36.
The Supreme Court decided the issue on two grounds. First, it held that no funds had been held in trust for the Indians because the United States had not, either in 1819 or 1895, returned the moneys due the Indians to their trust funds in the Treasury. Second, the Court found that by an 1850 agreement, the Cherokees had agreed that interest on all debts owed them would be at 5% simple interest, and that *415more than this had already been paid. 270 U.S. at 492. The second theory is irrelevant to our case. However, the first theory is what distinguishes the claim of the Te-Moaks on cross-appeal from the major claim in this case. Like the Court I am of the view that where there are no funds held in trust for a tribe even though money is due and owing under a treaty or because of defalcations, the laws requiring either investment of trust funds or payment of interest on them are not applicable. This is so because in the absence of a trust fund, the Indians’ only claim to monies due is as a debt, upon which no interest is available except where explicitly provided by statute, contract or treaty. See Confederated Salish & Kootenai Tribes v. United States, 175 Ct. Cl. 451, cert. denied, 385 U.S. 921 (1966) (Davis, J.)4 An analysis of the two major Supreme Court cases holding that no interest would be allowed on a Court of Claims judgment shows that they turn on the theory that the amount due the plaintiff is due as debt, and not as beneficial owner of a trust fund such that the 1841 statute applies. See United States v. Thayer-West Point Hotel Co., 329 U.S. 585, 588-89 (1947); Goltra v. United States, 312 U.S. 203, 211 (1941).5
The case in which there is the most complete discussion of the 1841 statute is United States ex rel Angarica v. Bayard, 127 U.S. 251 (1888), the facts of which are set out in the majority opinion. The Supreme Court never reached the issue of the applicability of the 1841 Act because it found that the money collected from the Spanish government, on which Angarica demanded interest, had been collected by the United States in its own right and not in trust for Angarica. 127 U.S. at 259. As in the Omaha case, supra, the necessary predicate for application of the 1841 law — a trust fund — was missing.
*416The District of Columbia Supreme Court (where the case had been brought originally) did, however, comment extensively on the 1841 statute although it too found the law inapplicable. United States ex rel. Angarica v. Bayard, supra, 4 Mackey at 322. The court found that the 1841 statute applied only to trusts which had three characteristics missing in Angarica’s case:
(1) That the funds were deposited in the Treasury rather than retained by a department.
(2) That the funds were to be invested by the Secretary of the Treasury rather than by the head of any other department, and
(3) That the funds could not be disbursed without congressional authorization. Ibid, at 324.
All these characteristics are present in the case of the IMPL funds.
When Congress, by a rider to the Deficiency Appropriations Act of 1883, ch. 141, 22 Stat. 590, required that miscellaneous revenues from Indian reservations be “covered into the Treasury for the benefit of such tribe * * the Secretary of the Interior and the Commissioner of Indian Affairs intended to treat the fund as the Secretary of State had treated Angarica’s money- — as essentially a checking account, totally under the control of the Secretary of Interior. See Letter from the 'Secretary of the Interior to the Commissioner of Indian Affairs, dated April 19, 1883; Letter from Commissioner of Indian Affairs to the Secretary of the Interior, dated November 14, 1883. The Acting Secretary of the Treasury, however, determined that the act created a fund with the characteristics described in Angarica. The money was to be taken out of direct control of the department and deposited in the Treasury (this was agreed by all as the purpose of the act); investments were to be handled by the Secretary of the Treasury (under the Act of June 10,1876, ch. 122, 19 Stat. 58, now codified at 25 U.S.C. § 160); and, most tellingly, the funds could not be touched by the Department of the Interior or the Indians until Congress specifically authorized such actions (see Letter from Acting Secretary of the Treasury to the Secretary of the Interior, dated November 26,1883). In 1887 Congress, at the urging of the Secre*417tary of the Interior, did make the authorization demanded by the Treasury Department, but in doing so emphasized the trust nature of the funds by declaring that the money must be used for the benefit of the tribes which had produced the revenue. Act of March 2,1887, ch. 320,24 Stat. 463.
This court has considered the scope of the 1841 Act twice, both times very briefly, and has reached contrary conclusions about the act’s applicability to non-treaty trust funds.6 In Bonnar v. United States, 194 Ct. Cl. 103, 438 F. 2d 540 (1971), as the majority opinion notes, we rejected the act’s application to funds held under the Trading with the Enemy Act, 50 U.S.C. App. §9(a) (1970), on two grounds, the most important of which, we said, was that the Act, by its own terms, explicitly limited recovery to the net proceeds of sale. 194 Ct. Cl. at 163-64. We also stated that the Trading with the Enemy Act should have referenced the 1841 Act if that statute was meant to apply. Ibid, at 163. It is a maxim of construction that general statutes apply to later specific acts unless the later act is clearly inconsistent with the former. See Regional Rail Reorganization Act Cases, 419 U.S. 102, 133-34 (1974). It may well be that section 7 (c) of the Trading with the Enemy Act, which limits recovery to net proceeds, is inconsistent with the 1841 law and that therefore the earlier statute did not apply. However, we do not have such a case here, and the failure of the 1883 statute to make reference to the 1841 act should not bar the application of the first-passed statute.
The second case in which we have considered the 1841 Act is more on point. In Confederated Salish & Kootenai Tribes v. United States, we were asked, among other things, to decide whether interest on plaintiff’s trust fund “Proceeds of Flathead Eeservation, Montana” should be granted pursuant to the 1880 Statute, 25 U.S.C. :§ 161. It will be remembered that that statute provides that certain funds might be kept in the Treasury in lieu of investment, with *418interest paid “at the rate per annum stipulated by treaties or prescribed by law.” No treaty or particular act of Congress required that the proceeds of the Flathead Reservation be invested or that interest be paid, although the Act of April 23, 1904, ch. 1495, § 14, 33 Stat. 305, did provide that the funds received were to be paid into the Treasury and expended “for the benefit of said Indians.” The plaintiffs argued that their funds were clearly proceeds of “Indian trust lands” and therefore entitled to interest under the 1880 statute, at the rate of 5% as provided Toy the law of 18J¡1. Motion for Instructions to the Commissioner, etc. at 1 (filed Aug. 15, 1968). The government responded that the 1841 statute was inapplicable in construing the 1880 law. Response to Motion for Instructions, etc. at 8-9 (filed Oct. 23, 1968). This court found for the plaintiff, and in doing so necessarily concluded, contrary to defendant’s present assertions, that the 1841 law in applicable to funds for which no special investment provision in a law or treaty exists. Order, Confederated Salish & Kootenai Tribes v. United States (Dec. 9, 1968), reported at 186 Ct. Cl. 947.
That the IMPL fund created by these statutes is a trust fund is conceded by the government. Brief of United States at 47;7 see Cheyenne-Arapaho Tribes v. United States, supra, 206 Ct. Cl. at 345, 512 F. 2d at 1392. The infirmity which prevented recovery by the Omahas and Angarica, supra, is therefore not present here. Rather, the government relies on two other propositions to deny application to the plain letter of the 1841 statute. First, the point is made the act applies only to “trusts of a definite character,” upon which a treaty or another act of Congress provided that interest should be paid or the fund invested. There are three answers to this. First, the “trusts of a definite character” language comes from the District of Columbia Supreme Court decision in Angarica. As we have shown, the IMPL *419fund falls within the class as to which that court found the 1841 Act to apply. Second, we have already rejected the argument that another treaty or act is required as a predicate for application of the 1841 Act in the Confederated Salish case, and that decision should govern here. Third, the terms of the statute are not so restricted and there is insufficient reason in its history to read it so narrowly.
The defendant’s second ground for rejecting application of the 1841 Act is simply that it would cost too much now to penalize the government for failure to comply with the statute from 1883 to 1930.8 Damages for failure to comply from 1883 to 1930 are the lost profits which would have resulted from the investments. Since the 1841 Act provides a minimum, return on investment of 5% compounded, and the Indians have not cross-appealed on the Commission’s failure to use a higher rate, I agree with the Commission that damages should be figured at 5% interest compounded annually, on the actual annual surplus in the IMPL fund. (See note 4, supra.) My own, admittedly rough, calculations lead me to believe that the damages payable to all Indian tribes for lost profits on the IMPL account from 1883 to 1930 will not exceed $15,000,000.9 Even if I am mistaken in that, I remain convinced that the law is as I have previously stated in response to a similar governmental claim:
It is irrelevant that an award of interest, pursuant to the [1841 statute], could increase the award to plaintiff by five or six times. If the [statute] so provides, we cannot refuse interest because the amount is relatively large. Peoria Tribe v. United States, 177 Ct. Cl. 762, 770, 775 n. 6 (1966) (Davis, J., dissenting), rev'd, 390 U.S. 468 (1968).
The 1841 statute provides the Indians with a right to recover within the jurisdiction created by paragraph (1) of the Indian Claims Commission Act — “claims in law or equity arising under the Constitution, laws, treaties of the United *420States, and Executive orders of the President,” 25 U.S.C. § 70a (1) (1970). This language tracks that of the early special jurisdictional statutes, and as such does not create any equitable right to enforce general trust duties undertaken by the United States where, for some reason, the 1841 statute is inapplicable. See United States v. Omaha Tribe of Indians, supra, 253 U.S. at 283.
However, in establishing the Indian Claims Commission Congress did not, as we have noted many times before, merely consolidate all the old special jurisdictional acts. It went further, providing a new cause of action for “claims based upon fair and honorable dealings that are not recognized by any existing rule of law or equity.” 25 U.S.C. § 70a(5). See Otoe and Missouria Tribe of Indians v. United States, 131 Ct. Cl. 593, 602, 131 F. Supp. 265, 271, cert. denied, 350 U.S. 848 (1955). This does not mean that the United States has agreed to pay the Indians for all pre-1946 wrongs. Gila River Pima-Maricopa Indian Community v. United States, 190 Ct. Cl. 790, 797, 427 F. 2d 1194, 1197-98, cert. denied, 400 U.S. 819 (1970). We have, however, determined that such a clause does extend government liability when three conditions are met; first, that there be an express undertaking by the United States, by treaty, agreement, executive order, or statute, of a duty of trustee toward the Indians; second, that the United States has failed to meet its obligations; and third that the tribe has suffered damages as a result. Aleut Community of St. Paul Island v. United States, 202 Ct. Cl. 182, 196, 480 F. 2d 831, 838-39 (1973). These three conditions are met here, and should result in recovery by the Indians of profits lost by breach of fiduciary duty by the United States, although the measure of damages under traditional trust law, lost profits at simple interest, differs from that mandated by the 1841 Act. See Ute Tribe of Indians v. United States, 45 Ct. Cl. 440, 470 (1910).
In 1883, by statute, Congress declared that money admittedly belonging to the Indians would, instead of being given to the Indians, be “covered into the Treasury for the benefit of such tribe.” Act of March 3,1883, ch. 141, 22 Stat. 590. In 1887, the Secretary of the Interior was, again by statute, *421explicitly given the power to use these funds, but only for the benefit of the tribes on whose account the funds had originally been added to the fund. Act of March 2, 1887, ch. 320, 24 Stat. 463. These two statutes, in the most traditional sense, created a trust for the benefit of the Indians, a fact belatedly recognized by the Treasury in 1908. 2 J. 'Story, Commentaries on Equity Jurisprudence § 980 (1836); see Restatement op Trusts 2d, § 24, comm, b, illus. 1 (1959); Te-Moak Bands of Western Shoshone Indians v. United States, supra, 31 Ind. Cl. Comm. at 506-508.
Under standard trust law, which has remained largely constant through the last century, a trustee’s duties include (unless explicitly negated by the terms of the trust, not a problem here) the obligation to make trust funds productive by investing whatever money is not required by the terms of the trust to be distributed. See Restatement oe Trusts 2d, Introductory Note at 1, § 181 (1959). From 1883 to 1887, the terms of the- statute permitted no disbursal at all, so the duty arose to make the entire amount in the fund productive. The 1887 Act amended the terms of the trust to allow the Secretary of the Interior to spend the funds in the IMPL fund for the benefit of the tribe on whose account the money was covered into the Treasury. From 1887 on, then, the duty to make funds productive was limited to surpluses remaining in the account, after charges, which would not be needed in the reasonably foreseeable future. When the annual surplus in the total IMPL fund for all Indians which, according to Treasury Department reports, fell below $1,000,000 for only one year (fiscal 1925) between 1902 and 1930 and reached to over $9,000,000 in fiscal 1923,10 was left to lie fallow earning *422absolutely no interest, the tribes to whom portions of the fund belonged suffered sufficient damage to allow recovery under the fair and honorable dealings clause for the breach of trust. This is wholly apart from the 1841 Act and furnishes an alternative and supplementary ground for recovery by the appellees.

 In 1918, upon an appeal by tbe Secretary of the Interior that he be allowed to Invest idle Indian funds in Liberty Bonds, to help both the Indians and the Treasury, Congress passed a law allowing the investment of “the trust funds of any tribe or individual Indian in United States Government bonds, * * »” Act of May 25, 1918, ch. 86, § 28, 40 Stat. 591; see 55 Cong. Rec. 3438 (1917). Legislative history of this statute suggests strongly that IMPL funds were meant to be included in the monies which were available for such investment. See ibid; Hearings on S. 8272 Before the Senate Comm, on Indian Affairs, 64th Cong., 2d Sess. 46 (1917) (Testimony of Ass’t Comm’r of Indian Affairs) ; Combined Statement of the Receipts and Disbursements, Balances, etc. of the United States During the Fiscal Year Ended June 30, 1917 at 140-42 (1918). It appears that the statute went unused and the funds remained fallow in the Treasury. See S. Rep. No. 1396, 70th Cong., 2d Sess. 1-2 (1929).


 Daring this period, “stock” included debt instruments.


 There is no question that the 1880 statute does not apply to IMPL funds which are not within the delimited categories of funds covered by that act.


 For this same reason, I disagree •with the Commission’s damages accounting to the extent that it “returns” disallowed disbursements to the IMPJJ fund before calculating damages. Te-Moak Bands of Western Shoshone Indians v. United States, 33 Ind. Cl. Comm. 417, 428 (1974).


 United States v. N.Y. Rayon Importing Co., 329 U.S. 654 (1947), did Involve a trust fund. However, neither the parties nor the Court discussed the 1841 Act — the entire claim was based on equitable grounds that interest was “right and just.” Ibid, at 659. The trust fund there involved, moreover, was rather unusual in that it was, by the terms of the statute under which it was created, to be dissolved at the end of two years and the money to return to the United States, not the beneficial owner. Act of June 26, 1934, ch. 756, § 21, 48 Stat. 1235.


 In Creek Nation v. United States, 78 Ct. Cl. 474 (1933), which the majority cites for the proposition that no interest is payable on IMPL funds, Majority Op. ante at 399-400, the Creefcs argued strongly that their money should never have been put in an IMPL fund, since the Five Civilized Tribes were excluded from the 1883 Act, and never requested interest on such a fund. Plaintiff’s Request for Findings of Fact and Brief at 49-51. This is another case, furthermore, in which neither party ever mentioned the 1841 Act.


 In 1934, Congress specifically declared the IMPL fund to be a “trust fund.” Act of June 26, 1934, ch. 756, § 20(20), 48 Stat. 1233, now codified at 31 U.S.C. § 725s (20) (1970). While this action came after the statute providing that interest be paid on such funds, Act of June 13, 1930, ch. 483', § 2, 46 Stat. 584, neither that statute nor any other after 1887 altered the terms of the original statute which had provided that the funds were to be held “for the benefit” of the Indians. This later Congressional action, therefore, may be seen as a ratification of its earlier intent to treat IMPL funds as a trust fund.


 Since no claim is made for damages after 1930, I leave to another day the issue whether the Act of June 13, 1930, ch. 483, § 2, 46 Stat. 584, providing simple interest at 4% on IMPL funds held in the Treasury, superseded the 1841 statute.


 As stated above, supra, note 4, these damages are calculated on the basis of actual surplus funds in the Treasury, and do not include damages on illegal disbursements.


 See Statement of Balances, Appropriations, and Expenditures of the Government for the Fiscal Year Ended June 30, 1902 at 98-99 (no date) ; Ibid, for tlie Fiscal Year Ended June 30, 1903 at 116-17 (no date) ; Ibid, for the Fiscal Year Ended June 30, 1904 at 114-15 (no date) ; Ibid, for tie Fiscal Year Ended June 30, 1905 at 118-19 (no date) ; Ibid, for the Fiscal Year Ended June 30, 1906 at 108-09 (1907) ; Ibid, for the Fiscal Year Ended June 30, 1907 at 144-45 (1908) ; Statement of Balances, Appropriations, and Disbursements of the Government for the Fiscal Year Ended June 30, 1908 at 124-25 (1908) ; Ibid, for the Fiscal Year Ended June 30, 1909 at 138-39 (1909) ; Ibid, for the Fiscal Year Ended June 30, 1910 at 128-29 (1911) ; Ibid, for the Fiscal Year Ended June 30, 1911 at 146-47 (1912) ; Combined Statement of the Receipts and Disbursements, Balances, etc., of the United States for the Fiscal Year Ended June 30, 1912 at 105 *422(1912) ; Ibid. for the Fiscal Tear Ended June 30, 1913 at 121 (1913) ; Ibid. for the Fiscal Tear Ended June 30, 1914 at 124 (1914) ; Ibid, for the Fiscal Tear Ended June 30, 1915 at 142 (1915) ; Ibid, for the Fiscal Year Ended June 30, 1916 at 128. (1916) ; Ibid, for the Fiscal Year Ended June 30, 1917 at 142 (1918) ; Ibid, for the Fiscal Year Ended June 30, 1918 at 142 (1919) ; Ibid, for the Fiscal Year Ended June 30, 1919 at 154 (1920) ; Ibid, for the Fiscal Year Ended June 30, 1920 at 162 (1921) ; Ibid, for the Fiscal Year Ended June 30, 1921 at 173 (1921) ; Ibid, for the Fiscal Year Ended June 30, 1922 at 176 (1923) ; Ibid, for the Fiscal Year Ended June 30, 1923 at 101 (1924) ; Ibid, for the Fiscal Year Ended June 30, 1924 at 103 (1925) ; Ibid, for the Fiscal Year Ended June 30, 1925 at 107 (1926) ; Ibid, for the Fiscal Year Ended June 30, 1926 at 106 (1927) ; Ibid, for the Fiscal Year Ended June 30, 1927 at 157 (1928) ; Ibid, for the Fiscal Year Ended June 30, 1928 at 157 (1929) ; Ibid, for the Fiscal Year Ended June 30, 1929 at 155 (1930) ; Ibid. for the Fiscal Year Ended June 30, 1930 at 332 (1931).